Citation Nr: 1638491	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Whether  new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative changes of the lumbar spine, and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to an effective date prior to March 5, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to November 2001, and from October 2004 to November 2005, with additional service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for degenerative changes of the lumbar spine.  Additionally, in an October 2011 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for PTSD and assigned an initial disability rating of 70 percent, effective March 5, 2010.  In November 2011, the Veteran filed a notice of disagreement (NOD) as to the propriety of the assigned effective date.  A statement of the case as to this claim has not yet been issued and, as such, this issue has been added to the title page as shown.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The reopened claim of entitlement to service connection for a back disorder, as well as the claim for an earlier effective date for the award of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 2007, the AOJ confirmed the prior denial of service connection for degenerative changes of the lumbar spine.

2.  Evidence added to the record since the final May 2007 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative changes of the lumbar spine.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that confirmed the prior denial of service connection for degenerative changes of the lumbar spine is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].  

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for degenerative changes of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for degenerative changes of the lumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, as noted in the Introduction above, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

A March 2007 rating decision denied the Veteran's original claim for service connection for degenerative changes of the lumbar spine on the basis that such back disorder pre-existed his second period of active duty and was not aggravated thereby.  In this regard, as will be discussed below, while the AOJ acknowledged that the Veteran complained of back pain during his first period of service, it was implicitly determined that any related condition resolved by the completion of such period of service.  Similarly, the AOJ noted that there was no objective evidence showing complaints, treatment, or diagnoses referable to a lumbar spine condition within one year following the Veteran's separation from his first period of service.  Rather, the AOJ found that, as a March 2004 VA X-ray revealed mild dextroscoliosis and anterior degenerative changes with lipping, such condition pre-existed the Veteran's second period of service and, as there was no objective evidence showing that such was permanently worsened by such period of service, service connection was not warranted.

After the receipt of additional evidence, the claim, including the newly received evidence, was reconsidered in a May 2007 rating decision; however, the AOJ confirmed the prior denial of service connection for degenerative changes of the lumbar spine on the same basis as the March 2007 rating decision.

In May 2007 the Veteran was advised on his appellate rights; however, no further communication regarding his claim of entitlement to service connection was received until April 2009, when VA received his request to reopen his claim for service connection for a back disorder.  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for degenerative changes of the lumbar spine was received prior to the expiration of the appeal period stemming from the May 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while a March 2010 Reserve record notes that the Veteran received an early discharge from his Reserve obligation in part due to low back pain, such was not in existence at the time of the May 2007 rating decision.  Therefore, the provisions of 38 C.F.R. 
§ 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the May 2007 rating decision includes various statements from the Veteran indicating that his back pain had its onset in July 1992, when he fell onto a rock while playing soccer.  The Board notes that the Veteran made the same assertions during the development of the claim that was denied in March 2007 and May 2007; however, neither rating decision noted or addressed the Veteran's allegations beyond making an implicit finding that his back complaints during his first period of service had resolved.  Instead, both decisions found that the Veteran had a back disorder that pre-existed his second period of active duty and was not aggravated thereby.  Neither decision addressed the issue of service connection as directly related to the July 1992 back injury, even though the Veteran set forth such assertions in his January 2007 claim for VA compensation.  As such, the Board concludes that the evidence received since the prior final decision is new in that it was not previously considered by VA decisionmakers.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim. Specifically, the Veteran's lay statements provide a new theory of entitlement to service connection for a back disorder not previously considered, namely whether such disorder is directly related to an incident of service.  Additionally, the Veteran's statements that he has had back pain since the June 1992 injury provides evidence of a potential link between his current back disorder and his military service.  As the newly received evidence addresses a new theory of entitlement based on direct service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for degenerative changes of the lumbar spine is reopened.
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative changes of the lumbar spine is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for a back disorder, a review of the record shows that he is diagnosed with multi-level degenerative disc disease of the lumbar spine.  He asserts that such is the result of a July 1992 injury to his back while playing soccer.  

A review of the service treatment records (STRs) confirms that the Veteran injured his back after he fell on a rock while playing soccer.  He was diagnosed with a back contusion, and was treated for residuals of such until approximately August 1992.   The Veteran also reported back pain in August 1993 and December 1997.  A March 1995 episode of back pain was attributed to positioning during a surgical procedure.  An STR that appears to be dated in 2001 reflects an instance of back pain while playing dodgeball during PT.  However,  a chronic back injury was not noted on any of the Veteran's examinations during his first period of active duty, including on his August 2001 separation examination, nor did he report a history of chronic back pain. 

A March 2004 VA treatment record reflects that the Veteran reported for treatment of back pain after feeling a "pop" in his back while putting something in the trunk of his car, followed by significant pain.  He reported that his only other significant back injury was the July 1992 injury after falling onto a rock.  In a non-VA chiropractic note dated the same month, the Veteran sought treatment for the injury, noting that he had a remote history of a back injury in service.

In October 2004, the Veteran's Reserve unit was called to active duty in support of Operation Iraqi Freedom.  The Veteran did not report chronic back problems on his October 2004 pre-deployment health assessment, nor were such observed.  However, in August 2005, the Veteran reported back pain, and indicated that such was recurrent since his 1992 injury.  A chronic back injury was not noted on the Veteran's August 2005 separation examination.  

In a March 2006 non-VA chiropractic note, the Veteran reported that the March 2004 incident of back pain was similar to the pain he experienced in July 1992.  In a June 2006 letter, the chiropractor described the Veteran's condition as "chronic recurring subluxation" of L5; however, he did not specifically state that such is the result of the Veteran's in-service back injury.

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current back disorder is directly related to his military service.  The Board finds that his current diagnosis of multi-level degenerative disc disease of the lumbar spine, along with the evidence of back pain during his first period of active duty and his statements as to continuous back pain since service, is sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further notes that the Veteran was diagnosed with multi-level degenerative disc disease of the lumbar spine in March 2004, approximately 6 months prior to his October 2004 entrance into active duty; thus, the question of whether the Veteran had a pre-existing back disability upon his entrance into active duty in October 2004 is raised.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  In this case, the Veteran did not have a traditional entrance examination prior to entering active duty in October 2004.  The term "noted," as used in 38 U.S.C.A. § 1111, denotes only such disorders that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Therefore, since there was no examination conducted at the time the Veteran entered active duty in October 2004, the Board finds that a back disorder was not noted on entry and, thus the presumption of soundness attaches.  However, in light of the diagnosis of multi-level degenerative disc disease of the lumbar spine approximately 6 months prior, the examination scheduled upon remand should attempt to determine whether a back disability clearly and unmistakably pre-existed the Veteran's second period of active duty and was not aggravated by that period of service.   

An August 2012 VA treatment record indicates that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  The basis for the award of benefits is unclear; however, as such records may be relevant to the claim on appeal, the AOJ should obtain the complete medical and administrative records relied upon by SSA to determine the Veteran's entitlement to disability compensation.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With respect to the November 2011 NOD as to the effective date of service connection for PTSD, such was timely received in response to the October 2011 decision which granted service connection for PTSD and assigned an initial disability rating of 70 percent, effective March 5, 2010.  In a March 2013 letter, the AOJ informed the Veteran that it could not accept his July 2015 NOD because it was not signed.  

However, the Board notes that the controlling regulation does not require that an NOD be signed.  38 C.F.R. § 20.201.  Thus, the Board finds that that the Veteran's November 2011 filing, which includes his name, claims file number, and current address, constitutes a valid and timely filed NOD as to the effective date for the award of service connection for PTSD assigned by the AOJ in October 2011.  Id.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial-as with respect to these claims as noted in the Introduction-the claimant is entitled to an SOC. See 38 C.F.R. § 19.26. Thus, remand for the issuance of an SOC on these matters is needed.  Manlincon, supra. Such issue is to be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an effective date prior to March 5, 2010, for the award of service connection for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Contact the SSA and request the Veteran's complete SSA records, including all administrative decision(s) issued with respect to his application for SSA disability benefits and all underlying medical records considered in conjunction with this application.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to identify all currently diagnosed back disabilities, and address the following questions:

(A)  Identify all currently diagnosed back disorders.

(B)  For each currently diagnosed back disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is directly related to the Veteran's first period of service from August 1991 to November 2001, including as a result of the July 1992 injury?  In answering this inquiry, the examiner is asked to consider the intermittent episodes of back pain subsequent to the July 1992 injury, as well as the Veteran's statements that his current back disorder feels similar to what he experienced in July 1992.

(C)  Is it at least as likely as not (i.e., 50 percent or greater probability) that arthritis of the back manifested within one year of the Veteran's separation from his first period of active duty in November 2001, i.e., by November 2002?  If so, please describe the manifestations.

(D)  For each currently diagnosed back disorder that is determined to be unrelated to the Veteran's first period of active duty, is there clear and unmistakable evidence that such pre-existed the Veteran's entry into his second period of active duty in October 2004?  In answering this inquiry, the examiner is asked to consider the March 2004 diagnosis of multi-level degenerative disc disease of the lumbar spine, as well as the October 2004 pre-deployment health assessment showing no chronic back disability. 

(i)  If there is clear and unmistakable evidence that the back disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current back disorder pre-existed the Veteran's second period of active duty service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service.  

In this regard, the examiner should also offer an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) that arthritis of the back manifested within one year of the Veteran's separation from his second period of active duty in November 2005, i.e., by November 2006?  If so, please describe the manifestations.

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for a back disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


